           Case 1:21-cr-00043-CJN Document 8 Filed 01/28/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                          :    MAGISTRATE NO. 21-MJ-100 (RMM)
                                                   :
              v.                                   :
                                                   :
 RASHA N. ABUAL-RAGHEB,                            :    VIOLATIONS:
 also known as “Rasha Abu,”                        :    18 U.S.C. § 1752(a)(1)
                                                   :    (Entering and Remaining in a Restricted
                        Defendant.                 :    Building)
                                                   :    18 U.S.C. § 1752(a)(2)
                                                   :    (Disorderly and Disruptive Conduct in a
                                                   :    Restricted Building)
                                                   :    40 U.S.C. § 5104(e)(2)(D)
                                                   :    (Violent Entry and Disorderly Conduct in
                                                   :    a Capitol Building)
                                                   :    40 U.S.C. § 5104(e)(2)(G)
                                                   :    (Parading, Demonstrating, or Picketing in
                                                   :    a Capitol Building)

                                     INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       On or about January 6, 2021, within the District of Columbia, RASHA N. ABUAL-

RAGHEB, also known as “Rasha Abu,” did knowingly enter and remain in the United States

Capitol, a restricted building, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                          COUNT TWO

       On or about January 6, 2021, within the District of Columbia, RASHA N. ABUAL-

RAGHEB, also known as “Rasha Abu,” knowingly and with intent to impede and disrupt the

orderly conduct of Government business and official functions, engaged in disorderly and

disruptive conduct in and within such proximity to, the United States Capitol, a restricted building,
           Case 1:21-cr-00043-CJN Document 8 Filed 01/28/21 Page 2 of 2


when and so that such conduct did in fact impede and disrupt the orderly conduct of Government

business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, RASHA N. ABUAL-RAGHEB,

also known as “Rasha Abu,” willfully and knowingly engaged in disorderly and disruptive conduct

in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct

of a session of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))

                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, RASHA N. ABUAL-RAGHEB,

also known as “Rasha Abu,” willfully and knowingly paraded, demonstrated, and picketed in a

Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney
                                             N.Y. Bar No. 4444188

                                      By:
                                             MICHAEL C. LIEBMAN
                                             D.C. Bar No. 479562
                                             Assistant United States Attorney
                                             555 4th Street, N.W., Room 9106
                                             Washington, DC 20530
                                             (202) 252-7243
                                             michael.liebman@usdoj.gov

                                                2
